DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication dated 06/28/2022. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Status of Claims
Applicant’s amendment amended claims 1-5, 7-12, and 14-20. Claims 6 and 13 were previously cancelled. Claims 1-5, 7-12, and 14-20 are currently pending and have been rejected as follows.
Information Disclosure Statement
The information disclosure statement filed 04/04/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
The 35 U.S.C. 101 rejection of claims 1-5, 7-12, and 14-20 is withdrawn finding that the claimed invention, when reconsidered in view of the amendments to the claims and Applicant’s remarks, is found to recite additional elements of blockchain technology that when considered as a whole do not merely apply an abstract idea on a general purpose computer, limit an abstract idea to a particular field of use or technological environment nor merely amount to insignificant extra-solution activity but instead the claimed invention uses the recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)) and thus integrates the abstract idea into a practical application. 
The 35 U.S.C. 102(a)(2) rejection of claims 1-5, 7-12, and 14-20 is maintained.

Response to Applicant Remarks
	Applicant requests the provisional Double Patenting rejection be held in abeyance (Remarks P. 7), the provisional rejection is maintained for the same or similar reasons as previously set forth.  
Applicant argues that “Gautier fails to anticipate the features of Claim 1, because Gautier fails to describe or suggest, "simulate a future state of the supply chain via execution of a blockchain smart contract which receives the plurality of different data inputs and outputs a simulated future state of the supply chain generated by the smart contract based on the plurality of different data inputs." Because “Gautier does not use a blockchain smart contract to perform a simulation.” (Remarks P. 12). This argument is unpersuasive. Gautier describes a first embodiment (Fig. 1) in which a node of the blockchain executes the simulation smart contract to perform the simulation of the future state of the supply chain, i.e. to generate the capacity parameter output which includes, for example, simulated time or impact on production, (e.g. at least: Fig. 1 showing reseller node 20 communicating with a SIM/executing smart contract; P.17:35-P. 18:5: resellers or pools of resellers are running their own nodes in the blockchain.; P. 18: 5-10: “When a simulation with the simulation system SIM by the reseller node 20 is finished”; P. 16: 31-36: “The reseller gets the order by quiring the blockchain and can simulate the feasibility according to the actual available stock and a capability by the production process by using a simulation system SIM.”; P.8:20-P.9:14: In a further embodiment, sending the order parameters to a simulation system comprises creating a simulation smart con tract, the simulation smart contract implementing automated rules for generating the capacity parameter; P.10:15-27: the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes.,)
Applicant argues that “Gautier further fails to anticipate the features of Claim 1, because Gautier fails to describe or suggest, "determine an ordering policy based on the simulated future state of the supply chain generated by the smart contract; execute a blockchain consensus process among a plurality of blockchain peers of the blockchain ledger until the plurality of blockchain peers arrive at a consensus regarding the determined ordering policy."” Because “In Gautier, no blockchain consensus is performed when an order is derived or when a capacity parameter is output as is the case in Gautier.” (Remarks P. 12). This argument is unpersuasive. Gautier clearly describes generating an offer based on the capacity parameter, i.e. “determine an ordering policy based on the simulated future state”, (e.g. at least: P. 7:9-15: In a next step, the second party node generates an offer based on the capacity parameter. Corresponding to the capaci ty parameter, the offer can comprise the exact same order pa rameters as established by the first party node or adapted parameters .; P. 9: “An offer is based on the capacity parameter. Preferably, the offer summarizes the conditions, under which the order can be fulfilled”; P.10:15-27; P.18: 5-25: “the capacity parameter 200 is for example a dataset comprising an OK-message for the reseller.”) and describes validating offers using a consensus mechanism, i.e. “executing a blockchain consensus process” to “arrive at a consensus regarding the determined ordering policy”, (e.g. at least: P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.; P.11:20-25: a validation process in the blockchain is based on a consensus mechanism.; P. 5:15-25: A validated order transaction is a transaction, for which there is a consent or agreement within the blockchain network).
Applicant asserts “In particular, the SIM system of Gautier is what outputs the capacity parameter and the SIM system is not part of a blockchain network.” (Remarks P. 12) However as explained above Gautier clearly describes the reseller node of the blockchain executing the simulation/SIM smart contract1 (e.g. at least: Fig. 1, P. 18: 5-10: “When a simulation with the simulation system SIM by the reseller node 20 is finished”; P.8:20-P.9:14: a simulation system comprises creating a simulation smart con tract, the simulation smart contract implementing automated rules for generating the capacity parameter). 
	For at least these reasons, the 35 U.S.C. 102(a)(2) rejection is maintained. See rejection below for further detail. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, and 14-20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/658,012 in view of Gautier et al. WO2021018366A1 (hereinafter “Gautier”). The ‘012 application anticipates and/or renders obvious all of the elements of claims 1-5, 7-12, and 14-20  of the instant application and those elements not anticipated by ‘012 are obvious in view of Gautier, in analogous art of blockchain for supply chain analysis, which also anticipates the elements in the claims, as described in the 102 rejection below, and it would have been obvious to one of ordinary skill in the art to modify the claimed invention of ‘012 to include those element(s) clearly taught by Gautier with the motivation to provide a system that utilizes blockchain based ordering to better balance stocks and the production of a supply chain according to requests of the market and provide improved transparency and data storage security (Abstract; P.10: 15-27; P.13:1-16; P.21:15-35). Thus, claims 1-5, 7-12, and 14-20  of the instant application are provisionally rejected on the grounds of nonstatutory double patenting for being obvious over the combination of claims 1-20 of the ‘012 application in view of Gautier. 
This is a provisional nonstatutory double patenting rejection.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gautier et al. WO2021018366A1.
Claims 1, 8, and 15,
Gautier teaches: A simulator node comprising: a memory comprising a blockchain ledger; and a processor configured to: / A method comprising: / A non-transitory computer readable medium comprising instructions that when executed by a processor cause a computer to perform a method comprising: (Fig. 1-2; P.16:20-23: A node can be performed on a smartphone, running on an App or on a personal computer or anywhere in a cloud, to which the blockchain is connected.; P.15:18-25: For example, in a federated blockchain network consisting of authenticated customers, resellers and producers, which build the nodes of the network,; P.4:20-30: A blockchain is part of a distributed database system. Dis tributed database means, that the information of the data base, in particular the chain in form of the blockchain, is available or can be saved in the location of any participant or on a plurality of memory locations of the different par ticipants. It is a principal of the blockchain in a distrib uted database, that information of the blockchain lies decentrally.; P.14:24-40: Figure 1 illustrates in a schematic diagram several partici pating nodes of a blockchain network NW.)
collect a plurality of different data inputs from a plurality of different nodes within a supply chain; (Gautier describing the reseller node(s) receiving transactions and associated parameters from a plurality of customer nodes, e.g.: Fig. 1: showing data transmitted between customer nodes and reseller nodes, e.g. “100, 101,110,and 120” and P.14:24-40: there are four blockchain nodes, which build first party nodes, 10, 11, 12, 13…The first party nodes are customer nodes…The intermediate layer of participating nodes shows by way of example two nodes 20, 21, who act as resellers and who coor dinate the ordering processes between the customer node 10; P.11:25-P.12:10: wherein order transactions are published by first party nodes of the blockchain network and are validated by the blockchain net work, and configured to extract order parameters comprising at least an ordered amount of a product and an ordered deliv- ery deadline for the product out of an identified order transaction,; P. 21:5-15: Moreover, by using smart contracts procedures a communication with customers can be automated. A producer can at the same time act in the role of a customer of his suppliers and use the blockchain based order process for the relationship to his own suppliers, too.; P.17:35-P. 18:5: resellers or pools of resellers are running their own nodes in the blockchain. They are connected to customer blockchain to be able to see their orders as well as to the producers blockchain to see the current production and line capacity.; P.19:5-15: A customer node 10 … places orders via blockchain transactions, which are broad casted to the blockchain community. The producer node 23 as second party node can identify orders of his customer for ex ample by screening validated transactions in the blockchain database for an ID of the customer.; P.15:9-16: By way of example, the customer node 10 broadcasts an order transaction 100 with an order for a product, indicating a type of product, an amount to be ordered as well as an as pired delivery time. The order transaction 100 including or der parameters 101 and more specific two mandatory elements, namely an ordered amount 110 of a product and an ordered de livery deadline 120 for the product, is published and broad casted by the customer node 10. )
simulate a future state of the supply chain via execution of a blockchain smart contract2 which receives the plurality of different data inputs and outputs a simulated future state of the supply chain generated by the smart contract based on the plurality of different data inputs; (Gautier describing an embodiment (Fig. 1) in which node(s) of a blockchain network performs simulation of the supply chain using a simulation smart contract based on received order parameters, e.g.: Fig. 1 showing reseller node 20 communicating with a SIM/executing smart contract; P. 22:1-25: “the method comprising analyzing, by at least one second party (20) node of the blockchain network, validated order transactions (100) in the blockchain network, wherein the analyzing comprises :… - sending the order parameters (101) to a simulation system (SIM) for simulation of a production process for the ordered product based on the order parameters (101), - receiving a capacity parameter (200) from the simulation system (SIM) ,”; P. 18: 5-10: “When a simulation with the simulation system SIM by the reseller node 20 is finished”; P.8:20-P.9:14: In a further embodiment, sending the order parameters to a simulation system comprises creating a simulation smart con tract, the simulation smart contract implementing automated rules for generating the capacity parameter… A smart contract determines rules to generate an output with respect to input. The simulation smart contract defines rules, how to determine a capacity parameter, which is a simulated capacity parameter indicating the simulated capacity of a production process or a production system.; P. 9:23-35; P. 16: 31-36: “The reseller gets the order by quiring the blockchain and can simulate the feasibility according to the actual available stock and a capability by the production process by using a simulation system SIM. The simulation system SIM gets die or der parameters as input data… In the case an amount of the product in stock is not sufficient, the capacity of a production can be simulated. The simulation of the production capabilities is running for example also on a smart contract.”; P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes.; P. 17: describing simulation includes: “It first checks if the deadline can be reached without changing the current planning, whereas the current planning comprises the production of further products ordered earlier by the same or other customers. If the deadline cannot be reached without changing the current planning, it will then try to reorder according to priorities and deadlines of individual customers……In this case an optimization of the production process is done as a compromise between the actual stock, the virtual stock and the production. The virtual stock can be seen as the real actual stock corrected by a consideration of products to be produced due to orders that have already been accepted by the producer.”)
determine an ordering policy based on the simulated future state of the supply chain generated by the smart contract;  (P.2:15-35: the method comprising analyzing, by at least one second party node of the blockchain network… wherein the analyzing comprises: … - generating an offer based on the capacity parameter; P. 7:9-15: In a next step, the second party node generates an offer based on the capacity parameter. Corresponding to the capaci ty parameter, the offer can comprise the exact same order pa rameters as established by the first party node or adapted parameters .; P.8:20-P.9:14: The simulation smart contract defines rules, how to determine a capacity parameter, which is a sim ulated capacity parameter indicating the simulated capacity of a production process or a production system.; P. 9, including 8-13: “the capacity parameter can comprise further indication of possible readjustment of pending orders.”, 14-35: “An offer is based on the capacity parameter. Preferably, the offer summarizes the conditions, under which the order can be fulfilled, in a way that the first party node can ac cept the offer without further clarification… but also indicates, that considering shifting the production of other ordered products the order can be fulfilled with the order parameters, then a price is adapted, particularly increased”; P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes.; P.18: 5-25: If the simulation results in an acceptable order, the capacity parameter 200 is for example a dataset comprising an OK-message for the reseller.;)
execute a blockchain consensus3 process among a plurality of blockchain peers of the blockchain ledger until the plurality of blockchain peers arrive at a consensus regarding the determined ordering policy; (P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.; P.11:20-25: a validation process in the blockchain is based on a consensus mechanism.; P. 5:1-25: Depending on the consensus mecha nism, on which the blockchain network is based, a validation of published transactions can be initiated by specific nodes of the blockchain. For example, a dedicated group of validat ing nodes starts validating published order transactions,; P. 5:15-25: A validated order transaction is a transaction, for which there is a consent or agreement within the blockchain network, that it is trustworthy.)
commit the results of the consensus with respect to the determined ordering policy via the blockchain ledger in memory. (P. 3:24-30: A blockchain saves transactions, which have been broadcasted to the network to be validated. If any block is validated within the respective consensus proceeding, the valid blockchain increases with the validated block in terms of its length and size.; P.15: 26-35: As soon as a broadcasted order transaction 100 has been vali dated, it is included into the blockchain database. The up dated blockchain is broadcasted to all participating nodes so that all nodes have a same database available.; P.21:24-35: It is also an advantage, that by using the blockchain based ordering mechanism, the data concerning orders and offers as well as additional communication regarding delivery of a product etc. is stored in the blockchain database decentrally; P.5: 25-30:If the order transaction corresponding to the ID has already been added to the blockchain, it is a validated order transaction)

Claims 2, 9, and 16,
Gautier further teaches: store simulation results from simulating the future state of the supply chain via the blockchain ledger. (P.2:37-6: With the blockchain technology, a decentralized, distributed database is built, in which transactions, which are generated by the participating nodes, are securely stored, so that they are protected from manipulation. Therefore, transactions are deposited in a block and a block is chained with a subsequent block via a checksum mechanism.; P. 3:24-30: A blockchain saves transactions, which have been broadcasted to the network to be validated. If any block is validated within the respective consensus proceeding, the valid blockchain increases with the validated block in terms of its length and size.; P. 4:20-30: A blockchain is part of a distributed database system. Dis tributed database means, that the information of the data base, in particular the chain in form of the blockchain, is available or can be saved in the location of any participant or on a plurality of memory locations of the different par ticipants. ; P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes. It can be of advantaged to include espe cially a detailed capacity parameter in the offer so that it is part of the offer. This helps to make the process of gen erating the offer more transparent, especially if the capaci ty parameter as well as a price are included into the offer.; P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.; P.21:24-35: It is also an advantage, that by using the blockchain based ordering mechanism, the data concerning orders and offers as well as additional communication regarding delivery of a product etc. is stored in the blockchain database decentrally.; P.15: 26-35: As soon as a broadcasted order transaction 100 has been vali dated, it is included into the blockchain database. The up dated blockchain is broadcasted to all participating nodes so that all nodes have a same database available.; P.2:37-6: With the blockchain technology, a decentralized, distributed database is built, in which transactions, which are generated by the participating nodes, are securely stored, so that they are protected from manipulation. Therefore, transactions are deposited in a block and a block is chained with a subsequent block via a checksum mechanism.;)

Claims 3, 10, and 17,
Gautier further teaches: commit an auditable trail to the blockchain ledger4 including the determined ordering policy and data supporting the determined ordering policy. (P.2:37-6: With the blockchain technology, a decentralized, distributed database is built, in which transactions, which are generated by the participating nodes, are securely stored, so that they are protected from manipulation. Therefore, transactions are deposited in a block and a block is chained with a subsequent block via a checksum mechanism.; P.4:1-7: As all transactions, in particular all validated transactions, are available within the blockchain network, it can be traced if a content of a transaction is not in conformity with previous versions of the transaction. In other words, a manipulation of a transaction can be discovered by verifying the hash chain .; P.4:31-37: The key functionality of a blockchain based system, which is also used for the present invention, is the immutability of transactions as soon as they are validated by the blockchain. More specific, a claimed integrity of a transaction can be verified at any time after validation reviewing the chained blocks .; P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes. It can be of advantaged to include espe cially a detailed capacity parameter in the offer so that it is part of the offer. This helps to make the process of gen erating the offer more transparent, especially if the capaci ty parameter as well as a price are included into the offer.; P.10:29-P.11:5: In this way, a customer is able to see how an offer has been created by the second party node based on the corresponding order, potentially get further information about a production step or a delivery time of the ordered product or have a record of the ordering and offering process as well as the contract information about the product deliv ery .; P. 13:1-16: From the perspective of the entity or node who orders a prod uct, the suggested invention enables a transparent ordering process, wherein the first party node, for example a custom er, is able to get an offer which reflects information gained from a simulation of the production process.; P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.; P.20: 13-21: Data concerning a customer order or a production time line of ordered products can be made transparent and im mutably tracked.; P.21:24-35: It is also an advantage, that by using the blockchain based ordering mechanism, the data concerning orders and offers as well as additional communication regarding delivery of a product etc. is stored in the blockchain database decentrally.)
Claims 4, 11, and 18,
Gautier further teaches: execute the blockchain consensus via a plurality of blockchain peers of a plurality of members of the supply chain, respectively.  (Fig. 1 showing blockchain network; P. 3:24-30: A blockchain saves transactions, which have been broadcasted to the network to be validated. If any block is validated within the respective consensus proceeding, the valid blockchain increases with the validated block in terms of its length and size.; P.15: 26-35: As soon as a broadcasted order transaction 100 has been vali dated, it is included into the blockchain database. The up dated blockchain is broadcasted to all participating nodes so that all nodes have a same database available.; P.5: 25-30:If the order transaction corresponding to the ID has already been added to the blockchain, it is a validated order transaction. ; P.11:20-25: In a further embodiment a validation process in the blockchain is based on a consensus mechanism.; P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.; P. 5:1-25: As long as the published order transaction has only been broadcasted into the blockchain network, there is no certainty about the in tegrity of the transaction. Depending on the consensus mecha nism, on which the blockchain network is based, a validation of published transactions can be initiated by specific nodes of the blockchain. For example, a dedicated group of validat ing nodes starts validating published order transactions,; P. 5:15-25: A validated order transaction is a transaction, for which there is a consent or agreement within the blockchain net work, that it is trustworthy.)
Claims 5, 12, and 19,
Gautier further teaches: wherein the determined ordering policy is coordinated among the plurality of members of the supply chain. (Fig. 1 showing the exchange of information between nodes of the blockchain network to facilitate order and offer transactions; P.14:35-40: The intermediate layer of participating nodes shows by way of example two nodes 20, 21, who act as resellers and who coordinate the ordering processes between the customer node 10 and a producer node 30 who will perform a production process.;  P. 2: 15-35: “- sending the order parameters to a simulation system for simulation of a production process for the ordered product based on the order parameters, - receiving a capacity parameter from the simulation system, - generating an offer based on the capacity parameter, and if the at least one first party node accepts the offer, adapting the production process based on the offer”; P. 12: 29-36: “wherein the offer parameters are based on a capacity parameter derived by the second party node, wherein the capacity parameter is derivable by a simulation of a production process for the ordered product based on the order parameters, and comprises accepting, by the first party node, the offer depending on the offer parameters, wherein the accepting comprises an ordering of the product .”; P. 14: 1-10: “According to another embodiment, the ordering of the product causes an adaption of the production process based on the offer parameters, wherein the production is performed on the basis of fulfillment of second rules defined in a second smart contract created by the second party node. Also, on the second party node side, smart contracts can be used in a favorable manner to automate certain steps which can be triggered automatically after there is an agreement between the first party node and the second party node about products to be produced and delivered.”; P. 18: 5-25: If the simulation results in an acceptable order, the capacity parameter 200 is for example a dataset comprising an OK-message for the reseller. The reseller can also use the blockchain network NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction. The customer node 10 can accept the offer 300 with the proposed price or deny the offer 300. If the customer and reseller can agree on the contract conditions for the product delivery and close a contract by preferably using again transactions over the blockchain network, the reseller can run a smart contract with the production node 30 comprising production data 301 that describe the adaption of the production planning.; P. 20:1-5: The offer can be accepted by the customer and as soon as there is an agreement between the customer and the producer, the production planning can be adapted.; P. 6,5-10: “A second party node can also be a reseller, who exchanges information with a producer and a simulation system simulating a production and preferably also a corresponding stocking system.”; P. 20:13-21; P.21:15-22: This allows a complete integration be tween sellers and production planers”)

Claims 7, 14, and 20,
Gautier further teaches: generate a plurality of  key performance indicators (KPIs) via the smart contract using the plurality of different data inputs and a current state of the supply chain as inputs to the smart contract. (P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes. It can be of advantaged to include espe cially a detailed capacity parameter in the offer so that it is part of the offer. This helps to make the process of gen erating the offer more transparent, especially if the capaci ty parameter as well as a price are included into the offer.; P.8:20-P. 9:12: A smart contract determines rules to generate an output with respect to input. The simulation smart contract defines rules, how to determine a capacity parameter, which is a sim ulated capacity parameter indicating the simulated capacity of a production process or a production system. With the con- straints of the simulated production process like maximal throughput and the order parameters, an algorithm defined by the smart contract can generate the capacity parameter. The capacity parameter can be an indicator, that the production of the ordered product can be fulfilled with the order param eters as comprised in the order query; P. 9:23-35: if the capacity parameter indicates, that the delivery date can be met drawing back to the products in stock or the production on demand. If, however, the simulation results in a capacity parameter, which shows that the order cannot be fulfilled by referring to the stocked products and the production, but al so indicates, that considering shifting the production of other ordered products the order can be fulfilled with the order parameters,; P.9:35-P.10: the capacity parameter in dicates a level of constraints of the production process, wherein product stock information and or further production processes of further products are considered.; P. 16:31-P.17: The reseller gets the order by quiring the blockchain and can simulate the feasibility according to the actual available stock and a capability by the production process by using a simulation system SIM; P. 17: describing simulation includes: “It first checks if the deadline can be reached without changing the current planning, whereas the current planning comprises the production of further products ordered earlier by the same or other customers. If the deadline cannot be reached without changing the current planning, it will then try to reorder according to priorities and deadlines of individual customers……In this case an optimization of the production process is done as a compromise between the actual stock, the virtual stock and the production. The virtual stock can be seen as the real actual stock corrected by a consideration of products to be produced due to orders that have already been accepted by the producer.”;)

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190385120 A1 describing blockchain enabled transaction processing for an industrial asset supply chain; US 20200051011 A1 describing forecasting deliveries via blockchain smart contracts and using data from IoT devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s Specification: [0044]: Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like, which are further described herein.
        2 Specification: [0044]: Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like, which are further described herein.
        
        3 Specification: [0044]: Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like, which are further described herein.
        4 Specification: [0044]: Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like, which are further described herein.